Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 4







Christopher Tyler Schwab, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180230







Appeal from the District Court of Ransom County, Southeast Judicial District, the Honorable Jay A. Schmitz, Judge.



AFFIRMED.



Per Curiam.



Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.



Fallon M. Kelly, Assistant State’s Attorney, Lisbon, ND, for respondent and appellee.

Schwab v. State

No. 20180230



Per Curiam.

[¶1]	Chris Schwab was found guilty at a jury trial of accomplice to gross sexual imposition and contributing to the delinquency of a minor.  In April 2017, Schwab filed an application for post-conviction relief alleging ineffective assistance of counsel.  After a hearing, during which Schwab and the attorneys in question testified, the district court denied the application.

[¶2]	On appeal, Schwab argues the district court should have granted his application for post-conviction relief because his counsel was deficient in several respects:  (1) his trial counsel was ineffective due to lack of communication and diligence; (2) he was unable to assist in his defense, in particular, his attorneys did not allow him to review discovery materials or to provide any input at trial; and (3) he was denied his constitutional right to testify in his own defense.  “If it is easier to dispose of an ineffective assistance of counsel claim on the ground of lack of sufficient prejudice, that course should be followed.”  
Roth v. State
, 2007 ND 112, ¶ 9, 735 N.W.2d 882.  Schwab has not shown sufficient prejudice, and we summarily affirm the district court’s order under N.D.R.App.P. 35.1(a)(7).

]¶3[	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Carol Ronning Kapsner, S.J.



[¶4]	The Honorable Carol Ronning Kapsner, S.J., sitting in place of Tufte, J., disqualified.